DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/07/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-2, 5-7, and 12-15 are rejected under 35 U.S.C. as obvious over US 5913820 A by Bladen et al. (hereafter Bladen) further in view of US 20090253976 A1 by Harlev et al. (hereafter Harlev).

Regarding claim 1, Bladen teaches: 1. A method for localization of at least one vector magnetometer belonging to a network of vector magnetometers, the method (see below, and see in general Bladen’s Figs. 1 and 14 showing plural of parts 1 and 7 and see also e.g. col. 3 lines 3-13 noting that plural sensors can be presented and sensed in the same way and/or see col. 12 lines 1-14 noting that the system may be implemented in a medical device such as an endoscope with plural sensors distributed along the length thereof), comprising:
controlling a first vector magnetometer to be a source vector magnetometer, the source vector magnetometer being one of the vector magnetometers in the network, such that the source vector magnetometer generates m reference magnetic fields, where m is an integer greater than or equal to 2, the amplitudes of the m magnetic fields being known and directions of the m magnetic fields being known and distinct (see Bladen’s Fig. 1/14 and note that in both the first and second embodiments the source(s) have three orthogonal coils (part 3) so as to form separate vectors, thus m = 3);
measuring, by a measurement vector magnetometer, the measurement vector magnetometer being a second vector magnetometer of the vector magnetometers in the network, m reference magnetic fields along n axes of at least one vector magnetometer, where n is an integer greater than or equal to 2 and m and n are such that m*n>=6 (see Bladen’s Fig. 14 and note that in the second embodiment the sensor for measuring the fields is also arranged as a three-orthogonal coil unit so as to form separate vectors, thus n = 3 and/or note that as well that in col. 5 lines 24-29 the single sensor of the first embodiment may instead be replaced by a fluxgate magnetometer (i.e. a vector magnetometer with n = 2));
determining a position and an orientation of the measurement vector magnetometer relative to the source vector magnetometer, using the measurement of the m reference magnetic fields on the n axes of the measurement vector magnetometer (see Bladen’s col. 15 lines 36-43 which, in describing the operation of the second embodiment, states as much for n = 3, and see Bladen’s col. 5 line 53 to col. 8 line 54 describes how this is done using the single coil sensor); and …
In the foregoing the examiner utilized Bladen’s first and second embodiment in teaching each of the foregoing, thus providing two separate teachings of the claimed limitations; however, no single embodiment of Bladen explicitly teaches all portions of all of the claimed limitations. More specifically, the first embodiment of Bladen states that a fluxgate magnetometer can replace the single coil sensor but does not describe the position determining steps when n = 2 that would accompany such a replacement. Likewise in the second embodiment Bladen only proves one source magnetometer and therefore does not teach repeating the steps using a second source magnetometer.
However, the examiner remarks that Bladen’s first embodiment implicitly teaches the claimed subject matter. That is, Bladen states that the single coil sensor can be replaced by a fluxgate magnetometer (i.e. an n = 2 case) and explicitly teaches how one could determine the position and orientation of the sensor using both n = 1 (first embodiment without replacement of the measurement sensor) and n = 3 (second embodiment) with both being cited above, therefore one of ordinary skill in the art would well understand that it is implicitly taught how to location the sensor in the n = 2 case as one could either perform the n = 1 calculations a second time or could perform 2 of the 3 axis given in the n = 3 case. 
Additionally or alternatively one could modify the first embodiment to use the three axis vector magnetometer of the second embodiment. Specifically, the first embodiment uses a single sensor specifically because it can be made smaller than the three-axis magnetometer of the second embodiment (see Bladen’s col. 11 lines 54-67 noting in particular “The simple, small sensor used in this embodiment means that it can provide position location in many situations where there is insufficient space for the three coil orthogonal sensor used in prior art position location systems. A particular field of application is the medical field, where access through body vessels is required, for example in endoscopy or non-invasive cardiovascular heart surgery.”) however, for applications where the instrument mounting the source/measurement magnetometers is larger, such as a glove (see Bladen’s Fig. 15, though one can readily image any number of other applications such as simply larger endoscopes (e.g. pill endoscopes) that are functionally identical but afford more space to mount the larger three-axis measurement sensor and Bladen explicitly endorses both the single and multi-sensor arrangement for use in more general devices, see e.g. col. 14 lines 31-34 noting in particular “Numerous other medical applications requiring position or orientation information could benefit from either a single or multiple sensor implementation of the system”) one could instead reap the advantages of higher accuracy (i.e. through the repetition of all three measurement axis) that is inherent in such a combination without losing any functionality.
Therefore and in the alternative one of ordinary skill in the art prior to the date of invention would have found it obvious to modify the first embodiment of Bladen to use the three axis magnetometer sensor of the second embodiment in order to advantageously increase the accuracy of the measurement.
Additionally the examiner notes that Bladen further teaches repeating the controlling, measuring, and determining steps using different magnetometers in the network as the source (e.g. see Bladen’s Fig. 1 noting that the first embodiment employs multiple generators, then see Fig. 7 or col. 2 ln 35 to 61 which depict and describe the method of operation of the first embodiment wherein both the measurement and computing steps are repeated for each generator); However, the examiner omitted the terminal step of the method because Bladen does not teach that the source magnetometers should become measurement vector magnetometers and vice versa. Therefore Bladen fails to fully anticipate the limitation: “repeating the controlling, measuring, and determining steps by controlling the second vector magnetometer in the network of the vector magnetometers, different from the first vector magnetometer, to be the source vector magnetometer and using the first vector magnetometer as the measurement vector magnetometer.”
However, in the same or related field of tracked interventional devices (see the first sentence of Harlev’s Abstract. Additionally, while it is noted by the examiner that Harlev’s instrumentation functions via electric field sensors an generators versus Bladen’s magnetic field sensors and generators the fact that the two inventions share the same field of invention, similar structures (e.g. both can be catheterized), and function to a similar end (tracking and mapping and/or determining the relative position between the sources and detectors depending on how one views the art) renders clear that these are in at least a related field and clearly are addressing the same problem), Harlev teaches that one can use measurement sensors as sources and sources as measurement sensors in order to advantageously be able to increase the number of measurements taken (see Harlev’s [0146] and [0149], noting that the former cites that switching which elements are used for measurement or generation allows for more combinations of positions of the generators relative to the sensors, then noting that the latter citation clarifies that what is required to enact the change is merely wiring the electrodes to both the signal acquisition module and the signal generation module (or for Bladen, connecting the 7 to 5 and 1 to  - as 7 is already connected to 8 and as 1 is already connected to 5) and then switching which serves as generators and sensors during operation (noting Bladen already teaches switching each of the generators on and off and measuring the field for each generator as addressed above, it is merely that without modification this would not have included using the sources as generators)).
Therefore it would have been obvious to one of ordinary skill in the art prior to the date of invention to improve the invention of Bladen with the use of switching which elements serve as generators and which elements serve as sensors in the manner (i.e. thus providing “…by controlling the second vector magnetometer in the network of the vector magnetometers, different from the first vector magnetometer, to be the source vector magnetometer and using the first vector magnetometer as the measurement vector magnetometer”) taught by Harlev in order to advantageously increase the number of measurement data points available to use in the location calculation (see Harlev’s [0146]).

Regarding claim 2, Bladen further teaches: 2. The method according to claim 1, wherein the m reference magnetic fields are emitted simultaneously and the amplitudes of the m magnetic fields are distinct (see Bladen’s col. 16 lines 12-21 noting that the amplitude of the drive current I is distinct for each coil, then see col. 17 line 48 to col. 18 line 7 noting that FDM can be used to allow the emission to be simultaneous).

Regarding claims 5-6 Bladen further teaches: 5. The method according to claim 1, in which the source vector magnetometer makes a frequency modulation of the m reference magnetic fields. And 6.The method according to claim 5, wherein the source vector magnetometer makes a frequency multiplexing of the m reference magnetic fields (regarding both of these see Bladen’s col. 17 line 48 to col. 18 line 8 wherein Bladen goes over using FDM and simultaneous emission instead of sequential/TDM emission from the source(s)).

Regarding claim 7, Bladen further teaches: 7. Method according to claim 1, wherein the source vector magnetometer comprises m coils and a frequency generator to inject a current with known amplitude into each of the m coils (see Bladen’s col. 5 lines 14-29 noting that the drive signals are driven at a frequency thus a frequency generator necessarily exists).

Regarding claim 11, Bladen teaches or obviates the basic invention as given above in regards to claim 1; however, Bladen fails to teach averaging multiple signals and therefore the references fail to teach:
“11. The method according to claim 1, further comprising averaging values of the position and the  orientation of the measurement vector magnetometer after repeated performance of the determining step.”
However, the examiner notes that averaging in general, and in this field moving averages in particular, are old and well known (i.e. see MPEP 2144.03) and would be understood to have the advantage of smoothing out short-term fluctuations. As such these would increase the robustness of Bladen’s measurement against artifacts or jitter in the position and orientation data. Notably this official notice has been made previously of record and has not been challenged by the applicant and is therefore considered to be admitted prior art. See MPEP 2144.03(C) second paragraph.
Therefore it would have been prima facie obvious to one of ordinary skill in the art to improve the invention of Bladen with averaging in order to advantageously smooth out short-term fluctuations in the determination.

Regarding claims 12-13 Bladen further teaches: The method according to claim 1, wherein the measuring and determining steps are implemented by the measurement vector magnetometer, which is located in an emission zone around the source vector magnetometer, and wherein the measurement vector magnetometer is chosen from among the vector magnetometers in the network located in the emission around the source vector magnetometer. And The method according to claim 12, wherein the emission zone around the first vector magnetometer and another emission zone of the second vector magnetometer overlap (this is inherent as otherwise the invention is non-functional, which would go against Bladen’s teachings of determining results iterated above in claim 1; however and for compact prosecution purposes see Bladen’s Figs. 5-6 noting that the emission zones of the various sources and sensor(s) overlap).

Regarding claim 14, Bladen teaches: 14. The method according to claim 1, wherein the measurement
vector magnetometer is carried by a conformable structure, and the method includes installing the
conformable structure on a user (see Bladen’s Fig. 15 and/or see col. 12 lines 1-44 noting that the measurement sensors, and as modified magnetometers per se can be mounted on multiple structures such as gloves (which are by ordinary meaning comfortable) or medical devices (which as best understood still qualify)).

Regarding claim 15 Bladen teaches: 15. A magnetic field measurement instrument, comprising:
a network of vector magnetometers (see below for details regarding specifically the source/measurement magnetometers but see in general Bladen’s Figs. 1 and 14 showing plural of parts 1 and 7 and see also e.g. col. 3 lines 3-13 noting that plural sensors can be presented and sensed in the same way and/or see col. 12 lines 1-14 noting that the system may be implemented in a medical device such as an endoscope with plural sensors distributed along the length thereof) including a first magnetometer being controlled to be a source vector magnetometer configured to generate m reference magnetic fields, where m is an integer greater than or equal to 2, amplitudes of the m magnetic fields being known and directions of the m magnetic fields being known and distinct (see Bladen’s Fig. 1/14 and note that in both the first and second embodiments the source(s) have three orthogonal coils (part 3) so as to form separate vectors, thus m = 3), and a second vector magnetometer serving as a measurement vector magnetometer configured to measure m reference magnetic fields along n axes of the measurement vector magnetometer, where n is an integer greater than or equal to 2 and m and n are such that m*n >= 6 (see Bladen’s Fig. 14 and note that in the second embodiment the sensor for measuring the fields is also arranged as a three-orthogonal coil unit so as to form separate vectors, thus n = 3 and/or note that as well that in col. 5 lines 24-29 the single sensor of the first embodiment may instead be replaced by a fluxgate magnetometer (i.e. a vector magnetometer with n = 2)); and
circuitry (see Bladen’s col 12 lines 30-31 noting that the positioning circuitry comprises a computer running software) configured to control the first vector magnetometer to be the source vector magnetometer, and determine a position and an orientation of the measurement vector magnetometer relative to the source vector magnetometer, using the measurement of the m reference magnetic fields on the n axes of the measurement vector magnetometer (see Bladen’s col. 15 lines 36-43 which, in describing the operation of the second embodiment, states as much for n = 3, and see Bladen’s col. 5 line 53 to col. 8 line 54 describes how this is done using the single coil sensor), …
However, the examiner remarks that Bladen’s first embodiment implicitly teaches the claimed subject matter. That is, Bladen states that the single coil sensor can be replaced by a fluxgate magnetometer (i.e. an n = 2 case) and explicitly teaches how one could determine the position and orientation of the sensor using both n = 1 (first embodiment without replacement of the measurement sensor) and n = 3 (second embodiment) with both being cited above, therefore one of ordinary skill in the art would well understand that it is implicitly taught how to location the sensor in the n = 2 case as one could either perform the n = 1 calculations a second time or could perform 2 of the 3 axis given in the n = 3 case. 
Additionally or alternatively one could modify the first embodiment to use the three axis vector magnetometer of the second embodiment. Specifically, the first embodiment uses a single sensor specifically because it can be made smaller than the three-axis magnetometer of the second embodiment (see Bladen’s col. 11 lines 54-67 noting in particular “The simple, small sensor used in this embodiment means that it can provide position location in many situations where there is insufficient space for the three coil orthogonal sensor used in prior art position location systems. A particular field of application is the medical field, where access through body vessels is required, for example in endoscopy or non-invasive cardiovascular heart surgery.”) however, for applications where the instrument mounting the source/measurement magnetometers is larger, such as a glove (see Bladen’s Fig. 15, though one can readily image any number of other applications such as simply larger endoscopes (e.g. pill endoscopes) that are functionally identical but afford more space to mount the larger three-axis measurement sensor and Bladen explicitly endorses both the single and multi-sensor arrangement for use in more general devices, see e.g. col. 14 lines 31-34 noting in particular “Numerous other medical applications requiring position or orientation information could benefit from either a single or multiple sensor implementation of the system”) one could instead reap the advantages of higher accuracy (i.e. through the repetition of all three measurement axis) that is inherent in such a combination without losing any functionality.
Therefore and in the alternative one of ordinary skill in the art prior to the date of invention would have found it obvious to modify the first embodiment of Bladen to use the three axis magnetometer sensor of the second embodiment in order to advantageously increase the accuracy of the measurement.
Additionally the examiner notes that Bladen further teaches repeating the controlling, measuring, and determining steps using different magnetometers in the network as the source (e.g. see Bladen’s Fig. 1 noting that the first embodiment employs multiple generators, then see Fig. 7 or col. 2 ln 35 to 61 which depict and describe the method of operation of the first embodiment wherein both the measurement and computing steps are repeated for each generator); However, the examiner omitted the terminal step of the method because Bladen does not teach that the source magnetometers should become measurement vector magnetometers and vice versa. Therefore Bladen fails to fully anticipate the limitation: “wherein the circuitry is further configured to repeat the controlling and determining steps by controlling the second vector magnetometer in the network of vector magnetometers, different from the first vector magnetometer, to be the source vector magnetometer and using the first vector magnetometer as the measurement vector magnetometer.”
However, in the same or related field of tracked interventional devices (see the first sentence of Harlev’s Abstract. Additionally, while it is noted by the examiner that Harlev’s instrumentation functions via electric field sensors an generators versus Bladen’s magnetic field sensors and generators the fact that the two inventions share the same field of invention, similar structures (e.g. both can be catheterized), and function to a similar end (tracking and mapping and/or determining the relative position between the sources and detectors depending on how one views the art) renders clear that these are in at least a related field and clearly are addressing the same problem), Harlev teaches that one can use measurement sensors as sources and sources as measurement sensors in order to advantageously be able to increase the number of measurements taken (see Harlev’s [0146] and [0149], noting that the former cites that switching which elements are used for measurement or generation allows for more combinations of positions of the generators relative to the sensors, then noting that the latter citation clarifies that what is required to enact the change is merely wiring the electrodes to both the signal acquisition module and the signal generation module (or for Bladen, connecting the 7 to 5 and 1 to  - as 7 is already connected to 8 and as 1 is already connected to 5) and then switching which serves as generators and sensors during operation (noting Bladen already teaches switching each of the generators on and off and measuring the field for each generator as addressed above, it is merely that without modification this would not have included using the sources as generators)).
Therefore it would have been obvious to one of ordinary skill in the art prior to the date of invention to improve the invention of Bladen with the use of switching which elements serve as generators and which elements serve as sensors (i.e. thus providing “… by controlling the second vector magnetometer in the network of vector magnetometers, different from the first vector magnetometer, to be the source vector magnetometer and using the first vector magnetometer as the measurement vector magnetometer”) in the manner taught by Harlev in order to advantageously increase the number of measurement data points available to use in the location calculation (see Harlev’s [0146]).

Response to Arguments
Applicant’s arguments, see page 7, filed 06/07/2022, with respect to the 112(b) rejections have been fully considered and are persuasive.  The associated rejections of the previous office action have been withdrawn.
Applicant’s arguments, see pages 6-9, filed 06/07/2022, with respect to the rejection(s) of claim(s) 1-2, 5-7, and 11-15 under 102/103 featuring Bladen have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the new art of Harlev and in view of the amendment which required such new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael S Kellogg whose telephone number is (571)270-7278. The examiner can normally be reached M-F 9am-1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL S KELLOGG/Examiner, Art Unit 3793                                                                                                                                                                                                        
/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793